 


114 HRES 166 IH: Amending the Rules of the House of Representatives to preclude the Committee on Rules from reporting a rule or order that would provide for the consideration of a bill or joint resolution with less than 10 hours of debate.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 166 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Ashford submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to preclude the Committee on Rules from reporting a rule or order that would provide for the consideration of a bill or joint resolution with less than 10 hours of debate. 
 
 
That clause 6 of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (h)The Committee on Rules may not report a rule or order that would provide less than 10 hours of debate (inclusive of debates on amendments). Any such rule or order shall also provide that if a motion to limit debate is offered, such a motion may only take effect if there is an affirmative vote of two-thirds of those voting, a quorum being present. . 
 
